Case: 1:21-cv-04677 Document #: 1-1 Filed: 09/01/21 Page 1 of 5 PagelD #:5

Exhibit 1

Trisha Heidrich, et al. v. LTF Club Operations, Inc.
Exhibit to Notice of Removal
Case: 1:21-cv-04677 Document #: 1-1 Filed: 09/01/21 Page 2 of 5 PagelD #:6

“ FILED ** Env: 14299754
McHenry County, IIlinois

2114000208

Date: 8/4/2021 9:02AM
Katherine M. Keefe
Clerk of the Circuit Court

IN THE CIRCUIT COURT OF THE TWENTY-SECOND JUDICIAL CIRCUIT

 

MCHENRY COUNTY, ILLINOIS
TRISHA HEIDRICH, )
a)
Plaintiff, ) CaseNo, 21LA000208
)
* NOTICE
LTF CLUB OPERATIONS COMPANY, _ ) SCO ING Caweneneeue A
INC. D/B/A LIFE TIME FITNESS, ) COURTROOM TBD_ON
, ) FAILURE TO APPEAR MAY
Defendant. ) RESULT TN THE CASE BEING
DISMISSED OK AN ORDER OF
pe ee L_DEFAULT-BEING- ENTERED, ----—

 

 

 

~ COMPLAINT ATLAW

NOW COMES the Plaintiff, TRISHA HEIDRICH, by and through her attorneys, BOTTO
GILBERT LANCASTER, P.C., and complains of the Defendant, LTF CLUB OPERATIONS
COMPANY, INC. d/b/a LIFE TIME FITNESS and pleading hypothetically and in the alternative,

states as follows:

1. On or about January 27, 2020, the Defendant, LIF CLUB OPERATIONS
COMPANY, INC. d/b/a LIFE TIME FITNESS, (hereinafter LTF) owned, managed and was in
the use, possession, operation and control of a certain health & fitness center facility, commonly

—-teferred to as Life Time Fitness located at451 RollsRoad, Algonquin; Illinois“and in particular
owned, managed and was in the use, possession, operation and contro! of a certain swimming pool
and specifically the pool filter/grate, located within the health & fitness center.

2. At all times mentioned herein, the Plaintiff TRISHA HEIDRICH, was a patron of
the aforedescribed health and fitness center and was using the facility and the swimming pool in a
manner and for a purpose for which it was intended to be used.

3, It then and there became the duty of the Defendant, LTF, operating by and through

its agents and servants, to exercise reasonable care in its direction, use, maintenance, operation
Case: 1:21-cv-04677 Document #: 1-1 Filed: 09/01/21 Page 3 of 5 PagelD #:7

and contro] of the aforedescribed facility and the swimming pool and specifically the pool

filter/grate cover, so as to make same reasonably safe to members of the general public, and in

particular, to patrons such as the Plaintiff, TRISHA HEIDRICH.

4, Notwithstanding the above-described duty, the Defendant LTF, operating by and

through its agents and servants, did then and there commit one or more of the following acts of

misconduct, to wit:

a.

Carelessly and improperly failed to properly maintain the swimming pool

 

known that the failure to do so would create an unsafe condition;

Carelessly and improperly failed to inspect the swimming pool and
specifically the pool filter/grate cover although it knew or should have
known that the failure to do so would create an unsafe condition;

Carelessly and improperly failed to maintain an adequate maintenance
program to ensure that the swimming pool and specifically the pool
filter/grate cover was safe for patron use although it knew or should have
known that the failure to do so would create an unsafe condition;

Carelessly and improperly used an inferior material for the pool filter/grate
cover so that same was unsafe for use although it knew or should have
known that it would create an unsafe condition;

Carelessly and improperly failed to warn members of the general public,
and in particular the Plaintiff herein, of the above-described unsafe
conditions.

5, As a direct and proximate result of one or more of the foregoing acts of misconduct

on the part of the Defendant, LTF, operating as aforedescribed, while exiting the zero depth

swimming pool the pool filter/grate cover broke causing Plaintiffs foot to fall through, get stuck

and Plaintiff was caused to fall, striking the floor with great force and violence and sustaining

serious and permanent injury as hereinafter set forth.

_and specifically the pool filter/grate cover although itknew or should have

 
Case: 1:21-cv-04677 Document #: 1-1 Filed: 09/01/21 Page 4 of 5 PageID #:8

6. As a proximate result of the above occurrence, the Plaintiff sustained severe and
permanent injury, both externally and internally, and was and will be hindered and prevented from
attending to her usual duties and affairs and has lost and will in the future ‘continue to lose the
value of that time as aforementioned. The Plaintiff also suffered great pain and anguish, both in
mind and body, and will in the future continue to suffer. The Plaintiff further expended and
became liable for and will expend and become liable for large sums of money for medical care and

services endeavoring to become healed and cured of said injuries.

 

 

WHEREFORE, the Plaintiff, TRISHA HEIDRICH, demands judgment against the
Defendant, LTF CLUB OPERATIONS COMPANY, INC. d/b/a LIFE TIME FITNESS, in a fair

and reasonable sum over and above FIFTY THOUSAND DOLLARS ($50,000.00).

Respectfully submitted:

vue Linea.

KEL LY L LANCASTER,
eeey for Plaintifl

 

Prepared by:

KELLY L LANCASTER (06280424)
BOTTO GILBERT LANCASTER, PC

970 McHenry Avenue

Crystal Lake, IL 60014

(815) 338-3838

scrocker@bgllaw.net; klancaster@bgllaw.net
KLL/se

 
Case: 1:21-cv-04677 Document #: 1-1 Filed: 09/01/21 Page 5 of 5 PagelD #:9

“* FILED ** Env: 14299754
McHenry County, Minois
2114000208

Date: 8/4/2024 9:02 AM
Katherine M. Keefe

Clerk of the Circuit Court

IN THE CIRCUIT COURT OF THE TWENTY-SECOND JUDICIAL CIRCUIT
MCHENRY COUNTY, ILLINOIS

TRISHA HEIDRICH,

Plaintiff, Case No, 21LA000208
Vv.

LTF CLUB OPERATIONS COMPANY,
INC, D/B/A LIFE TIME FITNESS,

Nee et ee ee ae a ee es

Defendant.

 

~ AFFIDAVIT OF DAMAGES
SUPREME COURT RULE 222

The undersigned, being first duly sworn upon oath, deposes and states that she is one of
the attorneys for the party in the above entitled cause of action seeking money damages or
collection of taxes and states that this cause of action does exceed FIFTY THOUSAND

DOLLARS and 00/100 ($50,000.00).

Respectfully submitted:

LéLeaee.

fo ET LLANCASTER, 99 -—7

Attorney for Plaintiff

Prepared by:
KELLY L LANCASTER (06280424)
‘ BOTTO GILBERT LANCASTER, PC
970 McHenry Avenue
Crystal Lake, IL 60014
(815) 338-3838
scrocker@bgllaw.net; klancaster@bgllaw.net
KLL/se
